                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND
         CHAMBERS OF                                                                  101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-7780
                                                                                           Fax (410) 962-1812


                                                         January 22, 2019

     LETTER TO THE PARTIES

             RE:     Hephzibah G. v. Commissioner, Social Security Administration;1
                     Civil No. SAG-18-1186

     Dear Plaintiff and Counsel:

              On April 23, 2018, this case was removed from the District Court for Montgomery
     County to this Court. ECF 1. Plaintiff Hephzibah G., who appears pro se, is appealing the
     Social Security Administration’s (“SSA’s”) final decision applying the Windfall Offset Provision
     to her payment of benefits owed for prior months. ECF 2. I have considered Plaintiff’s Motion
     for Summary Judgment, the SSA’s Motion for Summary Judgment, and Plaintiff’s reply. ECF
     26, 27, 29. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court
     must uphold the decision of the SSA if it is supported by substantial evidence and if the SSA
     employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d
     585, 589 (4th Cir. 1996). Under that standard, I will deny Plaintiff’s motion, grant the SSA’s
     motion, and affirm the SSA’s judgment pursuant to sentence four of 42 U.S.C. § 405(g). This
     letter explains my rationale.

             After filing claims for both Disability Insurance Benefits under Title II (“DIB”) and
     Supplemental Security Income (“SSI”), Plaintiff received notice, dated May 17, 2013, that she
     had been found disabled as of November 25, 2011. Tr. 121-33. In a series of subsequent
     communications, the SSA notified Plaintiff that she was eligible for both DIB and SSI, including
     retroactive benefits. Tr. 87-88, 96-115, 116-19. However, the SSA explained that she would not
     receive the full amount of benefits for both DIB and SSI. Id. With regards to retroactive
     benefits, Plaintiff received her retroactive SSI benefits, but had her retroactive DIB reduced,
     pursuant to the Windfall Offset Provision. Id. With regards to benefits going forward from mid-
     2013, the SSA explained that Plaintiff would receive DIB, but that the DIB payments were
     considered a source of income that would reduce her SSI payments. Id.

            Plaintiff argued that she should be entitled to both types of benefits, but her request for
     reconsideration of the application of the Windfall Offset Provision was denied. Tr. 79-83. A
     hearing was held on April 30, 2015, before an Administrative Law Judge (“ALJ”). Tr. 145-73.
     Following that hearing, the ALJ issued an opinion determining that the SSA had properly applied

     1
      Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties
     are fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and
     functions not reserved to the Commissioner of Social Security.
Hephzibah G. v. Commissioner, Social Security Administration
Civil No. SAG-18-1186
January 22, 2019
Page 2

the Windfall Offset Provision. Tr. 21-26. The Appeals Council denied Plaintiff’s request for
review, Tr. 4-6, so the ALJ’s decision constitutes the final, reviewable decision of the SSA.

       I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart,
386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
of a pro se action challenging an adverse administrative decision, including: (1) examining
whether the SSA’s decision generally comports with regulations, (2) reviewing the ALJ’s critical
findings for compliance with the law, and (3) determining from the evidentiary record whether
substantial evidence supports the ALJ’s findings). The real issue in this case is whether the SSA
applied the appropriate legal standards in determining the payments it owed to Plaintiff. For the
reasons stated below, I concur with the SSA’s determination.

        Plaintiff’s appeal is premised on one basic argument: the SSA sent her a letter on April
23, 2014, explaining that she could not be paid the full amount of DIB and SSI for the same
month and citing just one legal authority: 20 C.F.R. § 404.408b. Tr. 87-88. Plaintiff contends
that the SSA, then, is constrained to apply only that regulation it cited, and she interprets 20
C.F.R. § 404.408b to permit her to receive both DIB and SSI for the same month. ECF 29.

        Plaintiff is correct that the SSA’s April 23, 2014 letter failed to cite to the applicable
federal law, the Windfall Offset Provision Congress enacted at 42 U.S.C. § 1320a-6. That statute
reads, in relevant part:

       Notwithstanding any other provision of this chapter, in any case where an
       individual — (1) is entitled to benefits under subchapter II that were not paid in
       the months in which they were regularly due; and (2) is an individual or eligible
       spouse eligible for supplemental security income benefits for one or more months
       in which the benefits referred to in clause (1) were regularly due, then any
       benefits under subchapter II that were regularly due in such month or months, or
       supplemental security income benefits for such month or months, which are due
       but have not been paid to such individual or eligible spouse shall be reduced by an
       amount equal to so much of the supplemental security income benefits, whether
       or not paid retroactively, as would not have been paid or would not be paid with
       respect to such individual or spouse if he had received such benefits under
       subchapter II in the month or months in which they were regularly due.

42 U.S.C. § 1320a-6(a). Although the SSA failed to reference that statute in its correspondence
to Plaintiff, both the SSA and this Court remain bound to apply any law duly enacted by
Congress. See Chevron USA, Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-43 (1984)
(“If the intent of Congress is clear, that is the end of the matter; for the court, as well as the
agency, must give effect to the unambiguously expressed intent of Congress.”). The Windfall
Offset Provision operates to ensure that a claimant receives only the exact amount to which she
is entitled, even if the claimant is awarded both DIB and SSI. See Steigerwald v. Comm’r of Soc.
Sec., No. 1:17-CV-1516, 2018 WL 454400, at *1 (N.D. Ohio Jan. 17, 2018) (“For this reason,
when a claimant qualifies for both retroactive Title II and SSI benefits, SSA performs a
Hephzibah G. v. Commissioner, Social Security Administration
Civil No. SAG-18-1186
January 22, 2019
Page 3

calculation to ensure that the claimant is not paid a greater amount than they would have
received if the claimant’s benefits were paid when originally owed.”). The Windfall Offset
Provision clearly requires the SSA to do what it did in this case: Plaintiff was entitled to Title II
benefits that were not paid in the months when they were regularly due, and she is an individual
eligible for SSI for one or more of the months in which her DIB benefits were regularly due.
The SSA therefore properly reduced her Title II benefits by the amount equal to the SSI benefits
that would have been withheld if both types of benefits had been paid in the months in which
they were regularly due.

        I will not reach the merits of Plaintiff’s interpretation of 20 C.F.R. § 404.408b, because
even if the regulation somehow contradicted the statute, I am bound to apply 42 U.S.C. § 1320a-
6. Accordingly, Plaintiff’s motion, ECF 26, is DENIED and the SSA’s motion, ECF 27, is
GRANTED, pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk is directed to CLOSE
this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States Magistrate Judge
